DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-20 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Batson (US 2018/0202652 A1).

    PNG
    media_image1.png
    608
    1256
    media_image1.png
    Greyscale

Regarding Claims 1-3, 5-8, 10-12, 14-15, 17-20 and 22-23, Batson discloses a furnace (10) comprising: a burner (28) including a distributor (94) having at least one curved second portion (see 91, 99) for providing a flame; a vestibule panel (20) connected to the burner and including an opening (see 131) aligned with each second portion downstream of the burner (paragraph 0041 states: “In operation, the flame extends across the entire mesh, so domes 91 provide greater surface areas, in line with tubes 38, upon which the flame burns than if the mesh had a flat surface.”); and a heat exchanger (36) comprising at least one tubular heat exchanger section (38) extending from an inlet end (see 132) aligned with each second portion of the burner and an outlet end (see 44), wherein the inlet end includes a first portion (indicated in annotated Fig. 7 above) having a first inner diameter (indicated in annotated Fig. 7 above) and a second portion  (indicated in annotated Fig. 7 above) having a second inner diameter greater than the first diameter, wherein a neck (indicated in annotated Fig. 7 above) extends radially to connect the first and second portions to one another; and further comprising an insulation sleeve (140) positioned within the second portion of the heat indicated in annotated Fig. 7 above) substantially equal to the first diameter of the inlet end (see Fig. 7), the insulation sleeve helping to protect the inlet end from thermal damage (paragraph 0048 states: “Referring also to FIG. 13, an insulating barrier, in this example an insert or sleeve 140, is disposed between burner 28 and interface 134, partially within combustion output tube 38 and partially within the housing formed by refractory 96 and center panel 20, and insulates interface 134 from hot combustion gasses exhausted from the burner and flowing through the inner volume defined by refractory 96 to combustion output tubes 38, thereby protecting interface 134 from thermal stresses due to high-temperature thermal cycling that would occur in absence of the barrier.”); wherein the second portion of the inlet end is positioned upstream of the first portion (see annotated Fig. 7 above); wherein the second portion defines an opening at the axial extent of the inlet end (see again 132); wherein the at least one heat exchanger section comprises a plurality of heat exchanger sections, each including the second portion and an insulation sleeve provided therein (see at least Figs. 6 & 10); wherein the insulation sleeve (14) is tubular and includes a passage extending between first and second openings aligned with the first portion of the heat exchanger section (see Fig. 7); wherein the insulation sleeve is ceramic (paragraph 0048 states: “Insert 140 is cast in a mold and is comprised of a thermally insulating material, such as, for example, a ceramic matrix composite comprising ceramic fiber.”); wherein the inlet end has a swaged connection with each opening in the vestibule panel (paragraph 0045 states: “Tube 38 is then swaged, creating circumferential annular deformations on each side of the planes defined by each through-hole's minimum inner diameter and adjacent to lip 131, each deformation having a diameter greater than the inner .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batson in view of Sherrow (US 8,591,222).
Regarding Claim 9 and 21, Batson discloses the limitations of the parent claim but does not disclose wherein the inlet end and outlet end are positioned on the same side of the heat exchanger section.
Nonetheless, Sherrow teaches a similar heat exchanger (140) for use with a furnace comprising a burner, wherein the inlet end (see 120) and outlet end (see proximate 145) are positioned on the same side of the heat exchanger section (see Figs. 1 & 2).

    PNG
    media_image2.png
    880
    1920
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Batson wherein the inlet end and outlet end are positioned on the same side of the heat exchanger section as taught and/or suggested by Sherrow, since both references teach heat exchangers, it would have been obvious to one i.e., the relative positions of said inlet end and said outlet end) involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C).
Regarding Claim 24, Batson in view of Sherrow discloses the claimed subject matter as is evident from the discussion of Batson and Sherrow above.
Regarding Claim 25, Batson in view of Sherrow discloses the limitations of the parent claim but does not disclose wherein the entirety of the insulation sleeve is positioned within the second portion.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Batson in view of Sherrow wherein the entirety of the insulation sleeve is positioned within the second portion, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. In other words, it would have been obvious to one having ordinary skill in the art to construct Batson’s insulating sleeve in two parts with one part (i.e., the claimed insulating sleeve) entirely within the second portion and an abutting part outside of the second portion.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batson.
Regarding Claims 26-27, Batson discloses the limitations of the parent claim but does not disclose wherein the entirety of the insulation sleeve is positioned within the second portion.
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Batson wherein the entirety of the insulation sleeve is positioned within the second portion, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. In other words, it would have been obvious to one having ordinary skill in the art to construct Batson’s insulating sleeve in two parts with one part (i.e., the claimed insulating sleeve) entirely within the second portion and an abutting part outside of the second portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE A PEREIRO/
Primary Examiner, Art Unit 3799